Citation Nr: 0208898	
Decision Date: 08/01/02    Archive Date: 08/12/02

DOCKET NO.  98-18 121	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1. Entitlement to a compensable rating for residuals of a 
coronary artery bypass graft for the period from July 22, 
1991, to May 27, 1997.

2. Entitlement to a rating in excess of 40 percent for 
residuals of a coronary artery bypass graft for the period 
from May 28, 1997, to August 31, 1998.


REPRESENTATION

Appellant represented by:  Norman R. Zamboni, Esq.


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel


INTRODUCTION

The appellant had active service from January 1950 to 
November 1953.

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a September 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia.  At that time, the RO implemented a 
September 1998 Board decision granting entitlement to 
compensation benefits, pursuant to 38 U.S.C.A. § 1151 (West 
1991 & Supp. 2001), for residuals of a coronary artery bypass 
graft, by assigning a noncompensable (zero percent) 
disability evaluation, from which the veteran then appealed.  
In April 1999, the RO granted a 40 percent evaluation for 
residuals of a coronary artery bypass graft, effective from 
May 28, 1997, to August 31, 1998.  Thereafter, the disability 
was again assigned a noncompensable evaluation, effective in 
September 1998.

In a March 2000 decision, the Board addressed the appellant's 
claim in three stages, denying a compensable rating for 
residuals of coronary artery bypass graft (CABG) from July 
22, 1991, to May 27, 1997; granting an increased rating from 
40 percent to 70 percent (and no more) from May 28, 1997, to 
August 31, 1998, for the CABG residuals; and remanding his 
claim for a compensable rating for the period beginning on 
September 1, 1998, for the same disability.

The veteran appealed the Board's March 2000 decision to the 
U.S. Court of Appeals for Veterans Claims (Court).  In that 
litigation, in an August 2000 Joint Motion for Partial Remand 
and to Stay Further Proceedings, the parties requested that 
the March 2000 Board decision be vacated to the extent it had 
denied a compensable rating from July 22, 1991, to May 27, 
1997, and to the extent it had not granted an increased 
rating beyond 70 percent from May 28, 1997, to August 31, 
1998.  In an Order of September 2000, the Court granted the 
motion, vacated the Board's March 2000 decision to the extent 
requested, and remanded the matter to the Board.

After receiving additional evidence and argument, the Board, 
in a July 2001 decision, again denied a compensable rating 
for CABG residuals for the period from July 22, 1991, to May 
27, 1997, and granted a 100 percent rating for that 
disability for the period from May 28, 1997, to August 31, 
1998.

In September 2001, the appellant appealed the Board's 
decision to the Court.  While that litigation was pending, 
the Court was advised that the veteran had died on January 
[redacted], 2002.  In an Order of June 2002, the Court, citing to 
Landicho v. Brown, 7 Vet. App. 42, 46-49 (1994), vacated the 
Board's July 2001 decision and dismissed the appellant's 
judicial appeal for lack of jurisdiction.  A copy of the 
Court's Order in this matter has been placed in the claims 
file.


FINDINGS OF FACT

1.  In a decision of July 2001, the Board denied a 
compensable rating for coronary artery bypass graft residuals 
for the period from July 22, 1991, to May 27, 1997, and 
granted an increase, to a 100 percent rating, for that 
disability for the period from May 28, 1997, to August 31, 
1998.

2.  The veteran appealed the Board's July 2001 decision to 
the Court of Appeals for Veterans Claims, and, in an Order 
dated in June 2002, the Court vacated the decision of the 
Board and dismissed the judicial appeal, based upon 
information that the veteran had died in January 2002.

3.  The Order of the Court did not address the fact that the 
Board's July 2001 decision had granted the veteran a 100 
percent rating for the period from May 28, 1997, to August 
31, 1998, for his CABG residuals.


CONCLUSION OF LAW

Because of the death of the veteran, the Board has no 
jurisdiction to adjudicate the merits of the late veteran's 
claim seeking a compensable rating for coronary artery bypass 
graft residuals for the period from July 22, 1991, to May 27, 
1997.  38 U.S.C.A. § 7104(a) (West Supp. 2001); 38 C.F.R. 
§ 20.1302 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unfortunately, the veteran died during the pendency of the 
appeal.  As a matter of law, veterans' claims do not survive 
their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 
(Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 
(1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This 
appeal on the merits has become moot by virtue of the death 
of the veteran and must be dismissed for lack of 
jurisdiction.  See 38 U.S.C.A. § 7104(a); 38 C.F.R. § 
20.1302.

The Board observes, however, that the Court, when it ordered 
vacatur of the July 2001 decision of the Board, did not 
mention that the Board's decision had granted a 100 percent 
rating for the period from May 28, 1997, to August 31, 1998, 
for the veteran's CABG residuals.  Since our action as to 
that portion of the appeal was fully favorable to the 
veteran, the Board believes the Court did not intend to 
vacate that aspect of our decision.  Accordingly, the Board 
will order dismissal of the late veteran's appeal as to the 
issue of a compensable rating for CABG residuals for the 
period from July 22, 1991, to May 27, 1997, and will leave 
intact our order granting a 100 percent rating for the period 
from May 28, 1997, to August 31, 1998.

In reaching this determination, the Board intimates no 
opinion as to the merits of the vacated portion of this 
appeal, or as to any derivative claim brought by a survivor 
of the veteran.  38 C.F.R. § 20.1106 (2001).


ORDER

The appeal as to the issue of entitlement to a compensable 
rating for residuals of a coronary artery bypass graft for 
the period from July 22, 1991, to May 27, 1997, is dismissed.




		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

